Citation Nr: 1732058	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of methicillin-resistant staphylococcus aureus (MRSA).

2. Entitlement to service connection for Raynaud's syndrome in the hands (previously described as cold weather injury bilateral hands).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to May 1994, and from December 1995 to July 2002.

This matter originally came before the Board of Veteran' Appeals (Board) on appeal of a July 2008 rating decision of the Cheyenne, Wyoming Regional Office (RO) of the Department of Veteran Affairs (VA) and an October 2015 rating decision from the VA RO in Denver, Colorado.  The July 2008 rating decision denied service connection for MRSA and the October 2015 rating decision denied service connection for Raynaud's syndrome in the hands.

By a February 2015 Board remand, the RO was requested to schedule the Veteran for a Travel Board hearing in connection with the claim of entitlement to service connection for residuals of MRSA.  Thereafter, by August 2016 correspondence,  the Veteran withdrew his hearing request, and indicated that he wanted his case considered on the merits and written argumentation presented.  


FINDINGS OF FACT

1. The Veteran's MRSA is shown by competent medical evidence to have manifested in a medical setting during service.

2. The preponderance of the evidence of record shows that the Veteran's Raynaud's syndrome is not causally related to cold weather injury in service, given also the interval since averred injury.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for residuals of methicillin-resistant staphylococcus aureus (MRSA).  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria are not met for service connection for Raynaud's syndrome in the hands (previously described as cold weather injury bilateral hands).  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

With regard to the claim of service connection for MRSA, given the decision herein to grant this benefit, discussion of the VCAA is not required.

Regarding the claim for service connection for Raynaud's syndrome, given  the Board's decision to deny the claim, and taking into full consideration points raised by the Veteran in furtherance of where he avers that VA re-examination is warranted, the Board will address the subject of VCAA compliance.

The Board finds VA's duty to notify was satisfied by an October 2015 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017);  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been fulfilled through obtaining VA outpatient medical records.  There is no indication of relevant private treatment records to obtain at this time.  The Board also at this time finds proper compliance with the duty to provide VA examination, regarding the nature and extent of claimed condition of Raynaud's Syndrome.  The Veteran underwent a VA examination in June 2016, a VA medical opinion was obtained in September 2015.  

The Board finds on the whole that the examination and opinion, are more than sufficient in their overall findings and conclusions to support a disposition of the claim at this time.  The Veteran indeed makes several relevant points regarding the stated inaccuracy of the most recent VA examination findings, by his July 2016 VA Form 9 (Substantive Appeal), namely, averring that the VA examiner was not specifically qualified in the field of evaluation, diagnosis and treatment of cold injury; as well, the examiner in any event had not reviewed pertinent sources of VA policy and procedure as regarding cold injury evaluation; and moreover, the examiner failed to ask several pertinent questions in direct reference to the Veteran's medical history.  The Board finds otherwise.  The VA examination history in question follows direct opportunity to physically evaluate the Veteran, and is provided out of accepted medical knowledge both of the examiner himself and, of having conducted thorough medical and scientific literature review.  

The Board does observe that as a general principle of VA caselaw, an examiner does not have to be completely qualified for one specific medical field insofar as providing pertinent VA examination results and conclusions, and need only be sufficiently qualified in medical diagnosis, treatment, and clinical expertise, absent a compelling and factually supported challenge.  See Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That requirement, of a valid challenge, is not shown here, given manifest absence of substantial findings and symptomatology.  The Board finds the current record sufficient for decisional purposes.    

The Board further finds substantial compliance with the Board's prior remand directive.  Wherein this February 2015 prior remand was for purpose of scheduling the Veteran for a hearing, that objective was accomplished, and the Veteran as indicated cancelled the hearing in advance of the scheduled date.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Applicable Law and Regulations

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017). 

Basic requirements for direct service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  See 38 C.F.R. § 3.303 (b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

Certain disorders will be presumed to have been incurred in service if shown to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

MRSA
 
For the reasons discussed below, the Board finds that the preponderance of the evidence is in favor of a grant of service connection for MRSA.  

In a May 2009 statement, the Veteran asserted that he developed the MRSA infection following his documented right ankle problems and surgery in service, providing also some medical literature with pertinent factual support.  In particular, the Veteran cited as follows:  that the CDC stated 85 percent of MRSA infection cases were associated with health care, and of those, about two-thirds occurred outside of the hospital setting, while one third occurred during hospitalization setting.  He further stated that patients exposed to MRSA could carry the bacteria for days, years, a lifetime without showing any symptoms.  The Veteran provided additional description of how he received MRSA and how it had affected his life.  

While in the military, he had injured his ankle which required him to receive reconstructive surgery.  About a year after surgery, he developed what he thought was a boil on his left calf that was very painful.  He drained it, and it eventually healed.  However, he continued to experience the problem several times, but never thought anything about it, and never received any medical attention because he thought they were boils.  Approximately a year after his medical discharge, he developed one on his right little finger and noticed red marks going up his arm coupled with severe pain in his right arm pit.  He finally went to seek help by a doctor and he diagnosed it as a spider bite, but then it was proven to be MRSA.  He spent three days in the hospital and surgery was performed to save his hand.  Even after surgery on his right hand, he still attempted to treat his MRSA at home as described above.  He had several infections since his first symptoms, including the one on his face which required plastic surgery, and the one on his left hand which required a chemical base whirlpool therapy.  He had had so many infections since my first one that it has become part of his life.  He worried on a daily basis that he would have another severe outbreak and would either lose a limb or lose his life.  His MRSA outbreaks seemed to appear most often when he was stressed or sick.  Otherwise, the Veteran primarily addressed the nature and extent of his current symptomatology in connection with the MRSA condition, and its noted residuals.  

Indeed, there are one or more opinions from qualified physicians that support recovery.  

A July 2007 VAMC physician's letter states as follows:
      
[The Veteran] is currently a patient of mine at the Panama City VA Clinic.  He has the following conditions which I hope you will consider when reviewing his claim for service connection.  He has MRSA infections, documented by cultures, which began approximately one year after he had surgery on his right ankle while on active duty.  It is as likely as not that he contracted the MRSA infection while hospitalized as this MRSA is most commonly found in a hospital setting, especially when he first contracted the infections.  He most recently was cultured positive for NRSA in June 2007 and he appears to be chronically colonized with this bacteria despite treatments with multiple antibiotics in the past.  

In particular, the May 2011 VA treatment provider's opinion, from a specialist in the field of internal medicine, specifically states as follows: 

I currently serve as primary care physician for [the Veteran]. I am writing this letter in support of his claim for service connection for his MRSA infections.  In review of his records, it appears that he had an ankle injury while in the service in 1999.  He had surgery at Maxwell in Montgomery, Alabama.  Shortly thereafter, within the year, he started developing boils on different parts of his body.  He would lance these, and then they would resolve.  His son also began to develop episodes of skin infection and was treated.  In, 2005, he became septic and had surgery on his right hand.  The abscess was and drained and was diagnosed as a MRSA infection.  Since that time he has had multiple infections, some of which have been cultured, that have been MRSA.  He has had other infections that were presumed to be MRSA and were treated but not cultured.  The most recent documented culture was in 2007 in Sheridan, Wyoming.  It is my medical impression that it is as likely as not that his recurrent MRSA infections are the result of initial exposure at the time that he had his ankle repair in 1999. 
      
Given the foregoing, by competent medical opinion and informed viewpoint, consistent with the Veteran's medical history both stated and documented, it is reasonable to find the Veteran's MRSA condition to be a disorder of service origin.  There is no evidence of record to the contrary.  Accordingly, the claim is granted.

Raynaud's Syndrome

On comprehensive review of the record, the Board must deny the claim for service connection for Raynaud's Syndrome, finding essentially, that the aforesaid condition taking into full consideration its present existence, nonetheless cannot be said to have originated in service, given lack of competent and verified showing of a cold injury therein.

The Veteran's Service Treatment Records (STRs) are absent indication of relevant cold injury, symptomatology, or treatment requested or obtained.  It is verified that the Veteran had several years of cold weather duty, within service personnel records, though this clearly concluded more than 20 years ago and well before his separation from service.  That notwithstanding, certainly the Veteran is competent to aver relevant in-service injury.  See generally, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, by June 2015 correspondence, the Veteran indicated:  

I was stationed in Fairbanks, Alaska from 1990 to 1994 as an Ar[c]tic Light infantryman (DD214).  My unit would spend a minimum of two weeks in the field per month.  During these exercises, it was common not to be afforded any type of heat source due to combat maneuvers.  My hands, my feet, and my face was exposed to the extreme cold weather on a constant basis (-50).  Honestly, my hands and my feet bothered me the most.  When we quit walking and set up fighting positions, my hands and feet would freeze.  My appendages would become numb and then lose feeling on a constant basis.  Sometimes we stayed in the positions for hours on end, with limited movement allowed.  We were not afforded the privilege of moving around to try and stay warm as this would give our positions away to the enemy.  When someone challenged the NCO's about not being able to handle the cold conditions, they were sent back to the rear and were treated as outcasts.  Like they did not have the stamina to do the job.  

When we got done with the maneuvers, sometimes we would be afforded a ten man tent that was heated by an occule stove.  At that time, the medics would then make random checks on people.  Everyone's feet and hands would be a blue-white skin color or the skin would look pale and feel cold, numb, and stiff or rubbery to the touch.  When we complained, we were always told to 'suck it up and warm it up.'

In addition to the Veteran's lay evidence, several opinions have been obtained on the matter, and this since Raynaud's Syndrome was first diagnosed in 2015.  Several of these opinions come from VA medical providers, others from subsequent VA Compensation and Pension examination, and are encapsulated below.  

A May 2015 VA Medical Center (VAMC) vascular consult report observes:   43 year old gentleman with clinical presentation consistent with Raynaud's Phenomenon, which could be secondary to frostbite injury in the past.  Patient without history of tissue loss, however, exposure to cold temperatures commonly damage nerve endings in extremities, triggering these type of symptoms.  Patient initially planned to be started on CA-channel blockers as per PCP, however, waited on vascular surgery evaluation.  

Thereafter, at his September 2015 VA examination, the examiner stated was that it was less likely than not that the Veteran's current Raynaud's Phenomenon was due to or caused by cold weather exposure in service.  The stated rationale was as follows:  

Although Raynaud phenomenon is a well-recognized complication following cold injury, especially frostbite, the [V]eteran's medical record is silent for evidence of cold injury in service.  The history of military service in Alaska is not sufficient to determine whether cold injury occurred.  In the era of service from 1990-1994, service members would have been issued cold weather protective gear and training.  In the absence of recorded evidence that cold injury occurred during service in Alaska, it is highly unlikely that significant cold injury occurred for this veteran during his service period 1990-1994.  The Veteran's later service treatment and exam records are also silent for history or clinical evidence of cold injury residuals.  Raynaud phenomenon would have developed shortly after a cold-injury and would have been noted at least intermittently since the cold injury.  The record shows that the [V]eteran first complained of hand pain and then hand coldness in January 2015, more than 20 years after service in Alaska.  Therefore, there is no proximate relationship between any event in service in Alaska and the development of Raynaud phenomenon or Raynaud's Disease.  There is no evidence of a proximate relationship between any event in either period of active duty service and the development of Raynaud phenomenon or Raynaud's Disease.  Smoking is a known risk factor for developing Raynaud's phenomenon in men.  The available record shows that the [V]eteran has a long history of smoking tobacco.

On VA re-examination in June 2016, for cold injury residuals, the examiner concluded that the Veteran's Raynaud's Syndrome was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that : 

As noted in the prior C&P report, the Veteran never had a cold injury reported during his military service.  There is also no report in his medical records or per the Veteran today of any cold injury after his military service, though the intervening 20+ years since his separation certainly gives adequate time for this to have occurred.

According to the British Medical Journal's articles.... the cause of primary or idiopathic Raynaud's phenomenon (Raynaud's in the absence of a known connective tissue disorder) is unknown, but is associated with several risk factors...Overall nearly 5 percent of the general population suffers from Raynaud's phenomenon, so it is not considered a rare condition.  

The Veteran's claim 'that everyone in Alaska (at Wainwright) suffered cold injuries so none were treated for them' goes against accepted medical knowledge that would indicate a cold injury severe enough to result in short or long-term sequela would also require medical intervention, and would likely result in temporary profile from the soldier's regular duties.  This is supported by a review of these type of injuries in Alaska around the time of this Veteran's service... Cold weather injuries among U.S. soldiers in Alaska: a five-year review.[]  This noted 272 soldiers with reports of cold weather injury, 99% of which were first and second degree frostbite ("frostnip" and "superficial frostbite", respectively).  First degree frostbite typically shows some temporary numbness and whiteness of the skin, but no long term sequela.  Second-degree frostbite ("superficial") typically involves blistering, which would undoubtedly require medical care to continue any type of military duties, or to avoid them to allow healing... 

Regarding the development of Raynaud's some time after the initial cold injury, there is little to no medical evidence or opinion directly evaluating this topic that is found in PubMed or elsewhere.  There is an article mentioned in the UpToDate review of Raynaud's titled "Sequelae of moderate finger frostbite as assessed by subjective sensations, clinical signs, and thermophysiological responses."  This is in a non-accessible journal, ... but the abstract is available.  The abstract notes a study of 30 subjects that had second-degree frostbite 4-11 years prior, but does not mention when their symptoms developed, or if the symptoms were continuous since the injury (which would be most likely given the pathophysiology of the disease).  About two-thirds of these had "elevated tendency for vasospasm," but only one fifth had "white fingers" (Raynaud's), and this was only for those with second-degree frostbite.

These articles indicate that if the Veteran had long-term sequela of any cold-related injuries (documented or not) severe enough to cause his current Raynaud's (in other words second degree or superficial frostbit[e]), he should have symptoms of those injuries from the time of the injury on, including later in his initial period of military service, and his later service in the Marine Corps.  As was noted in the earlier C&P report there is no evidence of this in his service treatment records. 

There is substantial evidence of the Veteran's long-term usage of tobacco by smoking cigarettes, which he has continued to do despite his Raynaud's diagnosis, primarily to help some psychiatric issues.  This is a known risk factor for Raynaud's phenomenon, and as such it is more likely than not that the Veteran's Raynaud's is related to his cigarette smoking, and less likely than not that it is due to any past cold related injury to his hands.

In addition, by November 2015 opinion statement, a VA physician favorably indicated as follows:   "He appears to have some variation of Raynaud's phenomenon.  I believe it is as likely as not that this is related to severe cold exposure while serving in Alaska."  The physician did not provide an explanation for this conclusion, which lessens its probative weight when compared with the VA opinions that contained well-reasoned rationales. 

Having considered the foregoing, the requisite causal nexus to service is not effectively demonstrated.  There are two competent medical opinions from VA examiners, well-supported by the factual record and the Veteran's reported history, and as well, in accordance with the applicable scientific and medical literature.  Also found sufficiently persuasive, the assessment by the examiner that there had been considerable time elapsed since discharge from military service, with the lack of pertinent symptomatology, and also the initial diagnosis not until 2015, that this weighed against causation.  This type of inference can be made for determining causation, as a general matter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

Further discussed was the relative statistical unlikelihood of severe enough injury to cause Reynaud's Syndrome, given no documentation for many years, and, the fact that there was a nonservice-related etiology to explain the Veteran's condition.  Further wholly acknowledged, the Veteran's recent statement, that regarding nonservice-related etiology, he does not still smoke, there are still enough outside reasons to support the finding against a medical relationship to service.

The Board finds these opinions sufficiently well-supported and also to have probative value.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The contrary opinions from VA treating physicians, in comparison, are either wholly equivocal (in that the causal relationship "could" have applied), or are conclusory and lack rationale.   

Accordingly, finding the probative evidence weighing against causation, the Board must deny the claim.  The Veteran has also repeatedly offered argumentation in support of causation.  The Board recognizes that generally speaking qualified medical professionals are competent to opine on causation.  That however is not the exclusive role of a medical expert when there are factors which lend competence to the claimant's own observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Veteran's own averred injury in service, while accepted as credible and reasonably likely given service in an obviously known extreme cold weather location, does not on its own definitively prove in-service incurrence of later claimed disorder, including without recurrence.  Instead, given the limited documentation, the interval since service, and degree of medical complexity, the opinion of the physician is accorded significant and ultimately the most probative weight compared with the Veteran's assertions.  

The preponderance of the evidence, therefore, weighs against this claim.   The benefit-of-the-doubt is inapplicable, and the claim must be denied.


ORDER

Service connection for residuals of MRSA is granted.

Service connection for Raynaud's syndrome in the hands (previously described as cold weather injury bilateral hands) is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


